Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 1 of 17 PageID: 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

 Reading Rock Northeast, LLC,
                                                DOCKET NO. 1:20-CV-5728
            Plaintiff,
                                                Civil Action
               v.

 William N. Russell, III and Russell Cast
 Stone, Inc.,

            Defendants.

  DEFENDANTS, WILLIAM N. RUSSELL, III AND RUSSELL CAST STONE, INC’S,
    ANSWER TO PLAINTIFF'S COMPLAINT WITH AFFIRMATIVE DEFENSES,
   COUNTERCLAIM, DESIGNATION OF TRIAL COUNSEL AND JURY DEMAND

           Defendants, William N. Russell, III and Russell Cast Stone, Inc., by way of Answer to

Plaintiff’s Complaint hereby says:

1-3. Denied. After reasonable investigation, Answering Defendants lack sufficient knowledge or

       information to form a belief as to the truth of the averments contained in this paragraph

       and, therefore, deny same and demand strict proof thereof at trial.

4-5. Denied. The averments contained in this paragraph state conclusions of law to which no

       answer is required. By way of further answer, however, after reasonable investigation,

       Answering Defendants lack sufficient knowledge or information to form a belief as to the

       truth of the averments contained in this paragraph and, therefore, deny same and demand

       strict proof thereof at trial.

6-9. Denied. After reasonable investigation, Answering Defendants lack sufficient knowledge or

       information to form a belief as to the truth of the averments contained in this paragraph

       and, therefore, deny same and demand strict proof thereof at trial.

10.    Admitted.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 2 of 17 PageID: 18




11.    Denied. The averments contained in this paragraph state conclusions of law to which no

       answer is required. By way of further answer, however, after reasonable investigation,

       Answering Defendants lack sufficient knowledge or information to form a belief as to the

       truth of the averments contained in this paragraph and, therefore, deny same and demand

       strict proof thereof at trial.

12-13. Denied. After reasonable investigation, Answering Defendants lack sufficient knowledge

       or information to form a belief as to the truth of the averments contained in this paragraph

       and, therefore, deny same and demand strict proof thereof at trial.

14-31. Denied. The averments contained in this paragraph state conclusions of law to which no

       answer is required. By way of further answer, however, after reasonable investigation,

       Answering Defendants lack sufficient knowledge or information to form a belief as to the

       truth of the averments contained in this paragraph and, therefore, deny same and demand

       strict proof thereof at trial.

                       COUNT ONE - FRAUD IN THE INDUCEMENT

       Answering Defendants incorporate by reference their answers to the Paragraphs in all

previous Counts above as fully as though same were set forth herein at length.

32-38. Denied. The averments contained in this paragraph state conclusions of law to which no

       answer is required. By way of further answer, however, after reasonable investigation,

       Answering Defendants lack sufficient knowledge or information to form a belief as to the

       truth of the averments contained in this paragraph and, therefore, deny same and demand

       strict proof thereof at trial.

       WHEREFORE, Answering Defendants demand judgment in their favor and against

Plaintiffs together with costs, attorney's fees, and other relief as may be just and reasonable.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 3 of 17 PageID: 19




                           COUNT TWO - BREACH OF CONTRACT

       Answering Defendants incorporate by reference their answers to the Paragraphs in all

previous Counts above as fully as though same were set forth herein at length.

39-41. Denied. The averments contained in this paragraph state conclusions of law to which no

       answer is required. By way of further answer, however, after reasonable investigation,

       Answering Defendants lack sufficient knowledge or information to form a belief as to the

       truth of the averments contained in this paragraph and, therefore, deny same and demand

       strict proof thereof at trial.

       WHEREFORE, Answering Defendants demand judgment in their favor and against

Plaintiffs together with costs, attorney's fees, and other relief as may be just and reasonable.

                                FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

       This Court lacks jurisdiction over the subject matter of Plaintiffs’ Complaint.

                                THIRD AFFIRMATIVE DEFENSE

       Plaintiff failed to effect sufficient service of process upon the Defendants.

                              FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the applicable Statute of Limitations and/or Laches.

                                FIFTH AFFIRMATIVE DEFENSE

       At all times relevant hereto, the Answering Defendants acted in a reasonable and proper

manner in connection with their obligations under the subject contract.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 4 of 17 PageID: 20




                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff is estopped from enforcing more stringent representations, covenants and

warranties than were in effect under the terms of the subject contract.

                            SEVENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff are barred by their failure to mitigate damages.

                             EIGHTH AFFIRMATIVE DEFENSE

       If the alleged damages of Plaintiff are true and proven, which are denied, then such

damages were caused by conditions over which the Answering Defendants had no control.

                              NINTH AFFIRMATIVE DEFENSE

       If the alleged damages of the Plaintiff are true and proven, which are denied, then such

damages were not caused by any conduct of Answering Defendants, which was secondary and

passive, but were caused by the primary and active conduct of third parties over whom the

defendant had no control.

                             TENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff are barred in whole or in part by the Single Controversy Doctrine.

                            ELEVENTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff are barred by the doctrines of arbitration and award, estoppel, res

judicata, and/or waiver.

                            TWELFTH AFFIRMATIVE DEFENSE

       Answering Defendants alleges that others’ acts or omissions constituted the direct,

intervening or superseding cause of all damages or injuries allegedly sustained.

                           THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim are barred by the doctrine of Spoliation of Evidence.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 5 of 17 PageID: 21




                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint should be dismissed for failure to join an indispensable party/parties.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint should be dismissed since Plaintiff violated a condition precedent

with respect to the contract.

                           SIXTEENTH AFFIRMATIVE DEFENSE

        Answering Defendants did not breach any alleged contract with the Plaintiff.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

       Any contract that allegedly existed between the Answering Defendants and the Plaintiffs

was rescinded solely due to the actions of the Plaintiffs.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Any contract that allegedly existed between the Answering Defendants and the Plaintiff

was declared null and void due to impossibility of performance by Answering Defendants.

                          NINETEENTH AFFIRMATIVE DEFENSE

        Any contract allegedly entered into between the Answering Defendants and the Plaintiff

were declared null and void due to the Plaintiffs’ non-performance of their obligations in

connection with the contract.

                          TWENTIETH AFFIRMATIVE DEFENSE

        Any contract that allegedly existed between the Answering Defendants and the Plaintiff

were declared null and void since the Plaintiffs made material misrepresentations in connection

with the contract.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiff is estopped from enforcing any alleged contract with the Answering Defendants.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 6 of 17 PageID: 22




                          TWENTY-SECOND AFFIRMATIVE DEFENSE

       Any contract that allegedly existed between the Answering Defendants and the Plaintiff is

void as a matter of law due to the Doctrines of Malfeasance and/or Misfeasance and/or

Nonfeasance.

                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s complaint should be dismissed since Plaintiff did not plead fraud with

sufficient specificity.

                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s complaint should be dismissed since Answering Defendant did not commit any

fraud and/or fraudulent acts.

                           TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s complaint should be dismissed since Answering Defendant did fail to disclose

any material information or make any material misrepresentations.

                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s complaint should be dismissed since Answering Defendant did not induce

Plaintiff to rely on any false information to their detriment.

                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s complaint should be dismissed since any alleged failure to perform any

contracts with the subject customers was solely the result of Plaintiff’s actions and/or omissions.

                           TWENTY-NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s complaint should be dismissed since Answering Defendant did not fail to

disclose and/or conceal any information with respect to the terms of the subject contact.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 7 of 17 PageID: 23




                           THIRTIETH AFFIRMATIVE DEFENSE

       Plaintiff is barred from recovery as the applicable representations and warranties may

have expired.

                          THIRTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint should be dismissed as they hired their own accountants to conduct

an extensive and thorough due diligence with respect to Defendants’ assets and customer

accounts.

                        THIRTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint should be dismissed as Plaintiffs lack privity with Defendants.

                        THIRTY-THREE AFFIRMATIVE DEFENSE

       The Answering Defendants hereby reserves the right to interpose such other defenses as

discovery may disclose.

            COUNTERCLAIMS OF DEFENDANTS, WILLIAM N. RUSSELL, III
                      AND RUSSELL CAST STONE, INC.

       William N. Russell, III (“Russell”) and Russell Cast Stone, Inc. (“Cast Stone”) file this

Counterclaim against Plaintiff and Counterclaim Defendant, Reading Rock Northeast, LLC,

formerly known as Reading Rock Russell, LLC (“Reading Rock”) and allege upon knowledge as

to themselves, known acts, and upon information and belief as to all other matters:

       1.       The action filed by Reading Rock against Russell and Cast Stone is nothing more

that an attempt by Reading Rock to avoid paying Russell and Cast Stone monies which they are

entitled to under the Asset Purchase Agreement (“APA”). The claims of Reading Rock are

factually and legally baseless. Indeed, it is Reading Rock who is in breach of the contract.

       2.       In addition, Reading Rock wrongfully terminated William N. Russell, III,

violating State laws.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 8 of 17 PageID: 24




                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. §1332. The action is between

citizens of different states and the amount in controversy exceeds the sum of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.

       4.      Venue is proper in this district, pursuant to 28 U.S.C.§1391 (a)(1) or (2).

       5.      William N. Russell, III is an individual residing at 1145 Chanticleer, Cherry Hill,

New Jersey 08003.

       6.      Russell Cast Stone, Inc., is a New Jersey Corporation, with its principal place of

business at 1145 Chanticleer, Cherry Hill, New Jersey 08003.

       7.      Upon information and belief, Reading Rock Northeast, LLC is a Ohio
corporation.

                                 FACTUAL ALLEGATIONS

       8.      On June 29, 2018, William N. Russell, III and Russell Cast Stone, Inc., entered

into an Asset Purchase Agreement (“APA”) with Reading Rock Northeast (formerly known as

“Reading Rock Russell, LLC”). As part of the APA, Russell and Cast Stone Inc. agreed to sell

certain assets to Reading Rock and Reading Rock agreed to assume certain liabilities. (See Asset

Purchase Agreement, attached hereto as Exhibit “A”).

       9.      In exchange for the purchase and sale of assets, Reading Rock agreed to pay

Russell and Cast Stone, Two Million Dollars ($2,000,000.00), plus Fifty Percent (50%) of

inventory as of the closing date that exceeded a set amount, plus Accounts Receivable.

(“Purchase Price”). (See Section 4.1 of Exhibit “A”).

       10.     Under the APA, Section 4.1 the Purchase Price was to be reduced by, among

other things, “an amount equal to the sum of (i) the total Accounts Receivable, which are ninety

(90) days or older [Old AR] and (ii) an amount equal to five percent (5%) of all Accounts
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 9 of 17 PageID: 25




Receivable, less than ninety (90) days [New AR].” These two figures were jointly referred to as
“AR Holdback”. (See Section 4.1 of Exhibit “A”).

       11.     The purchase price was also to be reduced by “the sum of One Hundred

Thousand ($100,000.00) Dollars, which shall be held by Buyer for a period of One Hundred

Eighty (180) days following the closing (the “Holdback”) to pay any excluded liability which is

asserted against the business for the transferred assets. (The “Liability Holdback”). See Section

4.1 of Exhibit “A”).

       12.     The purchase price was further reduced by “the sum of One Hundred

Thousand ($100,000.00) Dollars, to be held until both delivery of an updated Phase One, which

costs of the updated Phase One shall be borne by Buyer, indicating the Real Estate ... is in full

compliance with all Federal, State and Local environmental laws, and delivered to Buyer of a

written determination by the New Jersey Department of Environmental Protection that the Real

Estate and the transactions contemplated hereunder have satisfied all Rules under the Industrial

Site Recovery Act. (See Section 4.1 of Exhibit “A”).

       13.     Further, under Section 4.1 of the APA, it was stated: “on or before each sixty (60)

day period following Closing, Buyer shall deliver prepare and deliver to Seller a statement

setting forth its calculation of the amount of Accounts Receivable collected by Buyer between

each sixty (60) day period and should remit that portion of the AR Holdback attributable to the

Accounts Receivable, which shall be one hundred (100%) percent of any Old AR collected and

five (5%) percent of any New AR collected during that period. Within thirty (30) days after the

expiration of the Holdback Period, Buyer shall prepare and deliver to Seller a statement setting

forth his calculation of the Excluded Liabilities paid by Buyer and shall remit to Seller the

remainder of the Liability Holdback.” (See Section 4.1 of Exhibit “A”).
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 10 of 17 PageID: 26




       14.      In addition to the Purchase Price, under Section 4.2 of the APA, Reading Rock

was to pay to Russell and Cast Stone., an additional amount of up to a maximum amount of Two

Million ($2,000,000.00) Dollars which was termed the “Earn Out Amount”. The Earn Out

amount was to be paid over the course of a five (5) year period after the closing. The Earn Out

amount was to be calculated by payment to Russell and Cast Stone, an amount that exceeded

earnings before interest, taxes, depreciation amortization (“EBITDA”) of the business that

exceeded Four Hundred Thousand ($400,000.00) for the immediately previous twelve (12)

month period. (See Section 4.2 of Exhibit “A”).

       15.      Under the APA, the first payout of the earn out amount was due to Russell and

Cast Stone, “within ninety (90) days after the first anniversary of the Closing Date, based upon

the trailing twelve month operation of the Business after the closing. The additional interim Earn

Out amounts shall be due ninety (90) days after each succeeding anniversary of the closing date

until the earlier of ( i ) the fifth (5th) anniversary of the closing date or (ii) Sellers receipt of the

Maximum Earn Out Amount has been paid in full. (See Section 4.2 of Exhibit “A”).

       16.      On July 16, 2018 Russell and Reading Rock entered into an Employment

Agreement for a term of five (5) years. (A true and correct copy of the Employment Agreement

is attached hereto and incorporated herein as Exhibit “B”).

       17.      Pursuant to the Employment Agreement, Russell was to receive compensation

that consisted of a base salary of $125,000.00 plus commissions that were based on sales. In

addition, under Section 7 of the Employment Agreement, Russell was to receive Severance

Benefits upon his separation from Reading Rock. (See Section 4(a) and 4(b), and Section 7,

respectively, of Exhibit “B”).
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 11 of 17 PageID: 27




       18.      In July of 2017, Russell underwent back surgery on his lower back, consisting of

a spinal fusion with metal rod implantation. This fact was made known to Reading Rock prior to

the closing date.

       19.      On June 28 2018, Russell sent an email to Reading Rock’s Manager, Gordon Rich

notifying him of his disability issues prior to acquisition. Russell’s disabilities were also

discussed with Reading Rock’s employee, Mark Swortwood, many times.

       20.      Russell, as Sales Manager, had requested to spend most of his time in the office,

managing the Sales Force and making sales calls, as he had done successfully for forty-five (45)

years, as an accommodation for his disability.

       21.      On February 6, 2019, Russell began reporting to Kevin Lawhorn, Sales Manager,

who increased the demands and “face visits” requiring over forty (40) face calls per month.

       22.      Russell had requested several times an adjustment and accommodation due to his

on-going disability. At no time did Reading Rock provide an accommodation.

       23.      On April 8, 2019, Russell saw a podiatrist, complaining of cold feet and leg

cramping. On this date, Russell presented to Kevin Lawhorn an arterial doppler examination of

his left foot, which required a vascular medical procedure to correct. Lawhorn continued to

press on the job duties of Russell, irrespective of his medical condition and his disability.

       24.      On April 22, 2019, in spite of his known disability, Russell was terminated by

Reading Rock.

       25.      Russell has never received any commissions under Section 4(b) of the

Employment Agreement or Severance Benefits under Paragraph 7 of the Employment

Agreement.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 12 of 17 PageID: 28




                  FIRST CAUSE OF ACTION (BREACH OF CONTRACT)

       26.      William N. Russell, III and Russell Cast Stone, Inc. allege and incorporate by

reference the allegations set forth in Paragraphs one (1) through twenty-five (25) of this counter

claim as if fully set forth herein.

       27.      Reading Rock entered into an APA with Russell and Russell Cast Stone, Inc. for

the purchase of certain assets and assumptions of liabilities and in exchange agreed to pay a

Purchase Price.

       28.      As part of the Purchase Price, there were certain Accounts Receivables that were

withheld from the Purchase Price that were to be paid at a later time.

       29.      At no time has Russell or Cast Stone, received any of the Accounts Receivable

 Holdback as set forth in the APA. Section 4.1.

       30.      In addition, Russell and Cast Stone has not received any of the One Hundred

 Thousand ( $100,000.00) Dollars that was excluded from the purchase price as the “Liability

Holdback”, which they were to receive within thirty (30) days after the expiration of the

Holdback, which was one hundred and eighty (180) days following the closing.

       31.      Also, under Section 4.2, Russell and Cast Stone were to receive an Earn Out

Amount, over the course of five (5) years up to a maximum of Two Million ($2,000,000.00)

Dollars. Upon information and belief, neither Russell, nor Cast Stone, have received any

amounts as required under Section 4.2 of the APA

       32.      Reading Rock has breached their contract for failing to make the payments as

required under Sections 4.1 and 4.2 of the APA.

       33.      Reading Rock’s actions were willful and intentional.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 13 of 17 PageID: 29




        34.     These practices have caused Russell and Russell Cast Stone, Inc. damages in

excess of Three Million Two Hundred Thousand ($3,200,000.00) dollars, in addition to, but

without limitation, other, serious financial and pecuniary harm, out-of-pocket expenses, loss of

opportunity income and other related costs.

                SECOND CAUSE OF ACTION (BREACH OF CONTRACT)

        35.     William N. Russell and. Russell Cast Stone, Inc. allege and incorporate by

reference the allegations set forth in Paragraphs one (1) through thirty-four (34) of this counter

claim as if fully set forth herein.

        36.     Pursuant to Section 4(b) of the Employment Agreement, Russell was to receive

commissions as part of his compensation. At no time has Reading Rock paid Russell any

commissions as enumerated under the Employment Agreement. (See Section 4(b) of Exhibit

“B”).

        37.     Pursuant to Section & of the Employment Agreement, Russell was to receive

severance benefits upon separation from Reading Rock. (See Section 7 of Exhibit “B”). At no

time has Reading Rock paid Russell any of the severance benefits nor the remaining amounts

due for compensation under the Employment Agreement.

        38.     Reading Rock has breached their contract for failing pay Russell commissions

under the Employment Agreement and for failing to pay severance benefits under the

Employment Agreement.

        39.     Reading Rock’s actions were willful and intentional.

        40.     These practices have caused Russell and Russell Cast Stone, Inc. damages in

excess of One Million Two Hundred Thousand ($1,200,000.00) Dollars, in addition to, but
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 14 of 17 PageID: 30




without limitation, other serious financial and pecuniary harm, out-of-pocket expenses, loss of

opportunity income and other related costs.

                THIRD CAUSE OF ACTION (WRONGFUL TERMINATION)

       41.      William N. Russell and. Russell Cast Stone, Inc. allege and incorporate by

reference the allegations set forth in Paragraphs one (1) through forty (40) of this counter claim

as if fully set forth herein.

       42.      On several occasions, Russell advised and made known to Reading Rock of his

physical disabilities, and requested accommodations which were available and would allow

Russell to fulfill his duties and obligations under the Employment Agreement.

       43.      Throughout the entirety of Russell’s employment with Reading Rock,

Reading Rock refused to accommodate Russell’s accommodations and also failed to appreciate

his physical disabilities.

       44.      Even with his physical disabilities and arduous working conditions, Russell was

able to achieve above average results.

       45.      Notwithstanding his physical disabilities and his request for accommodations, not

only did Reading Rock fail to provide accommodations, but they terminated Russell claiming

Russell failed to fulfill his employment duties. Reading Rock advised Russell that his

termination was, because Russell failed to make a sufficient number of sales calls, and also

because Russell failed and/or refused to visit the markets that Reading Rock instructed Russell to

visit. Russell’s inabilities to perform the above tasks were due to his physical disabilities , which

Reading Rock was aware of prior to the APA and subsequent to the APA and the Employment

Agreement. Under the New Jersey Law Against Discrimination (“NJLAD”), NJSA 10:5-1, et

seq., it is unlawful for an employer to terminate an employee due to a disability.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 15 of 17 PageID: 31




       46.      Reading Rock is in violation of the NJLAD in terminating Russell for failing to

fulfill his duties when such failure, if any, was due to his physical disabilities.

       47.      Accordingly, Reading Rock has violated NJLAD by knowingly, willfully and

intentionally terminating Russell due to his physical disabilities.

                                      PRAYER FOR RELIEF

       WHEREFORE, William N Russell, III and Russell Cast Stone, Inc., pray for judgement

as follows:

       (a)     Awarding William N. Russell, III and Russell Cast Stone, Inc. damages resulting

               from Reading Rock’s breach of contract in an amount in excess of Four Million

               Four Hundred Thousand ($4,400,000.00) Dollars;

       (b)     Awarding William N. Russell, III damages resulting from Reading Rock’s

               wrongful termination under the New Jersey LAD in an amount to be established at

               Trial;

       ( c)    Awarding William N. Russell, III and Russell Cast Stone, Inc., punitive damages

               in an amount to be established at Trial;

       (d)     For William N. Russell, III and Russell Cast Stone, Inc.’s costs and expenses,

               including attorneys’ fees; and,

       (e)     For each any other relief as the Court deems just and proper.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 16 of 17 PageID: 32




                                       JURY DEMAND

       Defendants, William N. Russell, III and Russell Cast Stone, Inc., demand a trial by jury

on all issues.



                                             KENT & McBRIDE, P.C.




                                             BY:
                                                   Denis P. McBride, Esquire
                                                   John P. Shea, Esquire
                                                   Kent & McBride, P.C.
                                                   Attorneys for Defendants,
                                                   1040 Kings Highway North - Suite 600
                                                   Cherry Hill, NJ 08034
                                                   (856) 667-3113 -Telephone
                                                   (856) 667-4003 - Facsimile

                                                   Attorney for Defendants:
                                                   William N. Russell, III and Russell Cast Stone,
                                                   Inc.
Case 1:20-cv-05728-RBK-KMW Document 7 Filed 06/25/20 Page 17 of 17 PageID: 33




                                  CERTIFICATE OF SERVICE

       I, Denis P. McBride, hereby certify that a true and correct copy of Defendants, William N.

Russell, III and Russell Cast Stone, Inc., foregoing pleading has been sent via electronic filing

and first class mail, postage pre-paid, upon any unrepresented parties and counsel for Plaintiff,

Joseph J. Pangaro, Esquire, Duane Morris, LLP, 30 South 17th Street, Philadelphia, PA 19103.




                                                             ______________________________
                                                             Denis P. McBride, Esquire
